El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El día 3 de noviembre de 1927 doña Guillermina Alum *895Pérez, señora casada, pagó $2,400 en efectivo ante nn nota-rio por nn condominio pro indiviso en cierta finca urbana.
En la escritura de enajenación la compradora expresa-mente manifiesta qne el dinero de la compra procedía de nna venta efectuada por ella en 23 de diciembre de 1925 de la participación hereditaria qne ella tenía en otra pro-piedad qne se identifica, haciéndose la descripción, mencio-nándose el nombre del notario ante quien se otorgó tal es-critura anterior de enajenación y haciéndose referencia a la página y al tomo del registro en qne tal documento consta inscrito. La compradora además manifiesta en la escritura que estos hechos son conocidos personalmente por los testi-gos comparecientes, y un certificado expedido por el regis-trador de la propiedad no deja lugar a dudas respecto a la enajenación anterior de la finca como bien privativo.
 Doña Guillermina Alum Pérez apela de una resolución adversa del registrador por haberse dejado de demostrar suficientemente que el dinero primeramente mencionado sea privativo de ella.
En el presente caso la suma de $2,400 era aproximada-mente la tercera parte del producido de la venta anterior. La escritura no contiene cláusula de habendum y no hay nada que indique una limitación expresa del traspaso. Sin embargo, considerado el documento en su totalidad, es ló-gico hacer la inferencia de que el vendedor tenía la inten-ción de enajenar una mitad pro indivisa de su interés en cierta finca a la compradora, como propiedad privativa de ésta. Además, la intención por parte de la compradora de adquirir el interés en cuestión con carácter privativo y ha-cer que así se inscribiera en el registro de la propiedad, se expone en términos que no dan lugar a dudas.
“La presunción que surge a favor de la comunidad del hecho de adquirir durante el matrimonio, es una parte esencial de la juris-prudencia del sistema de gananciales. A veces el estatuto la declara expresamente o toma la forma de una definición estatutoria de bie-nes gananciales, definición que, a no ser mejorada por interpreta-*896ción judicial, baria que la misma fuera concluyente, eonvirtiéndola en una regla de propiedad en vez de una mera presunción, y esto independientemente de si el dinero pagado pertenece a la sociedad de gananciales o a uno de los cónyuges privativamente. Pero en todas partes es una presunción prima facie y puede ser refutada mediante prueba de hechos inconsistentes con ella, recayendo el peso de la prueba sobre la parte que afirma que los bienes pertenecen privativamente a uno de los cónyuges.” 31 C. J. 50, párrafo 1142.
“Al hacer énfasis sobre la necesidad de destruir la presunción que surge en favor de la comunidad a fin de establecer el carácter privativo, las cortes, especialmente en los casos más antiguos, fre-cuentemente se han expresado en términos que indican que se re-quiere considerablemente más de la preponderancia de la prueba que generalmente es suficiente para establecer la afirmativa de una cues-tión en controversia.
“Pero en otros casos, especialmente los más recientes, el lenguaje usado, como por ejemplo, que- la prueba debe ser 'satisfactoria,’ u otras expresiones por el estilo, parece indicar que la controversia de si los bienes pertenecen privativamente a uno de los cónyuges o a la sociedad de gananciales se determinará en la misma forma que otras controversias mediante la preponderancia de la prueba, y así se ha resuelto expresamente.” Id. 52, párrafo 1144.
Los artículos 1314, 1316 y 1322 de nuestro Código Civil leen como sigue:
“Artículo 1314. Son bienes propios de cada uno de los cónyu-yes:
“1. Los que aporte al matrimonio como de su pertenencia.
“2. Los que adquiera durante él, por título lucrativo, sea por donación, legado, o herencia.
“3. Los adquiridos por derecho de retracto o por permuta con otros bienes, pertenecientes a uno solo de los cónyuges.
“4. Los comprados con dinero exclusivo de la mujer o del ma-rido. ’ ’
“Artículo 1316. Son bienes gananciales:
“1. Los adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comu-nidad, bien para uno solo de los esposos.
“2. Los obtenidos por la industria, sueldo o trabajo de los cón-yuges o de cualquiera de ellos.
“3. Los frutos, rentas o intereses percibidos o devengados du-*897rante el matrimonio, procedentes de los bienes comunes o de los pe-culiares de cada uno de los cónyuges.”
“Artículo 1322. Se reputan gananciales 'todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.”
Según se indica en el caso de Vázquez v. P. R. Ry. L. & P. Co., 35 D.P.R. 62, la definición de nuestro código, dis-tinta a casi todas las de otras jurisdicciones, no reputa como gananciales todas las adquisiciones hechas durante el matrimonio “que no sean las específicamente designadas como bienes privativos.” Véase además el extracto del tomo 9 de Manresa, 578 a 580, citado con aprobación en el caso de Vázquez. También es evidente que la presunción que surge a favor de la comunidad de bienes del hecho de adquirirse bienes durante el matrimonio en esta jurisdic-ción, no toma la forma de una disposición estatutoria “que. a no ser mejorada por interpretación judicial, haría que la misma fuera, concluyente, convirtiéndola en una regla de propiedad en vez de una mera presunción, y esto indepen-dientemente de si el dinero pagado pertenece a la sociedad de gananciales o a uno de los cónyuges privativamente.”
El caso de Usera v. El Registrador de Sam Juan, 31 D.P.R. 89, es autoridad para la proposición, citando del suma-rio, de que:
“Es inscribible como bien privativo de la esposa una hipoteca constituida a favor de ésta, cuando del registro resulta comprobada, la alegación que a tal fin hace la esposa en la escritura de hipoteca respecto a que el importe del préstamo procede del producto de las ventas de las distintas segregaciones que se han hecho de sus fincas inscritas como bienes privativos.”
Véase además el caso de Sociedad Protectora de Niños v. El Registrador de San Juan, 29 D.P.R. 974, citado con aprobación en el de Usera.
Por tanto, en el presente caso la escritura de traspasa directamente a favor de la esposa por dinero pagado por ella al vendedor en presencia del notario, junto con las ma-*898infestaciones sobre la intención de la compradora y la forma en ■ que se obtuvo, el dinero, snplementados por los beelios extrínsecos arriba mencionados, que ya constaban en el re-gistro, son suficientes para destruir la presunción estatuto-ria existente a favor de la sociedad de gananciales respecto a los bienes adquiridos por compra durante el matrimonio, así como para establecer mi caso prima facie de bien pri-vativo de la esposa.

Debe revocarse la nota recurrida.